               Case 3:16-cr-00462-CRB Document 551 Filed 05/13/19 Page 1 of 2




 1                                    UNITED STATES DISTRICT COURT
 2                                   NORTHERN DISTRICT OF CALIFORNIA
 3
     UNITED STATES OF AMERICA                               Case No: 3:16-cr-00462-CRB
 4
                                       Plaintiff(s),        APPLICATION FOR
 5                                                          ADMISSION OF ATTORNEY
               V.
                                                            PRO HAC VICE
 6                                                          (CIVIL LOCAL RULE 11 -3)
     SUSHOVAN HUSSAIN
 7                                     Defendant(s).
                                                       .)
 8
          I, Alexandra A.E. Shapiro                 an active member in good standing of the bar of
 9
      New York______ _______ , hereby respectfully apply for admission to practice pro hac vice in the
10    Northern District of California representing: Sushovan Hussain___________________ in the
      above-entitled action. My local co-counsel in this case is Jan Nielsen Little_______________, an
11    attorney who is a member of the bar of this Court in good standing and who maintains an office
12    within the State of California.
       My address of record:                                  Local co-counsel's address of record:
13     Shapiro Arato Bach LLP                                 Keker, Van Nest & Peters LLP
       500 Fifth Avenue, 40* Floor                            633 Battery Street
14     New York, NY 10110                                     San Francisco, CA 94111
       My telephone # of record:                              Local co-counsel's telephone # of record:
15     212-257-4880                                           415-391-5400
       My email address of record:                            Local co-counsel's email address of record: ,
16     ashapiro@shapiroarato.com                              jlittle@keker.com
          I am an active member in good standing of a United States Comt or of the highest court of
17    another State or the District of Columbia, as indicated above; my bar number is: 3056686.
18        A true and correct copy of a certificate of good standing or equivalent official document from said
      bar is attached to this application.
19        I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
      Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
          I declare under penalty ofperjury that the foregoing is true and correct.
21
      Dated:
22                                                                             APJ>LICANT
                                                               Alexandra A.E. Shapiro
23
                                       ORDER GRANTING APPLICATION
24                           FOR ADMISSION OF ATTORNEY PRO HAC VICE
25        IT IS HEREBY ORDERED THAT the application of Alexandra A.E. Shapiro______ is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
     designated in the application will constitute notice to the party.
27
     Dated:                                                                                    __________
28                                                          UNITED STATES DISTRICTMAGISTRATE JUDGE

     PRO HAC VICE APPLICATION & ORDER                                                                         October 2012
                                                                                                    American LegalNet, Inc.
                                                                                                    www.FormsWorkFlow.com ■
                                                                                                                              Q
       Case 3:16-cr-00462-CRB Document 551 Filed 05/13/19 Page 2 of 2




               ilppellate Jiibisfion of tje Supreme Court
                     of tf)c ^tate of        gork
                     Jftrot           department

            3^, ^usJanna IXojasf, Clerk of tlie Appellate dtbisiion of
tl)e Supreme Court of tfje ^tate of iSeio |?ork, Jfirot Judicial
department, certifp tjat
                 ALEXANDRA A E SHAPIRO
b3afii bulp Itcensfeb anb abmitteb to practice as( an ^ttornep anb
Counesellor at Hato in all tbe courts of tlje ^tate of jaeto gorfe on
June 6, 2000, lias; bulp taken anb sfukocribeb tlie oatl) of office
pre^crikeb bp latu, bao been enrolleb in tbe I^oll of ^ttorneps^ anb
Counfifellors; at Halo on file in mp office,      bulp regigitereb loitb
tbe abminisitrattbe office of tbe court£>, anb accorbing to tfje recorbs!
of tbis^ court i£f in goob s^tanbing as! an attornep anb counsfellor at
lalo.
                     in l^itnesis! ^b^t^rof, I babe hereunto m mp
                       banb anb affixeb tbe s^eal of tbis! court on
                                   i^obember 29,2018

                                                UmJ^tZ
         95                             23^'
                                      Clerk of tbe Court
